IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT
                                                 _______________

                                                   m 02-30338
                                                 _______________


                                              SYLVESTER BLAZE,

                                                                   Plaintiff-Appellant,

                                                      VERSUS

                                    UNITED STATES POSTAL SERVICE
                                                     AND
                                                JOHN E. POTTER,

                                                                   Defendants-Appellees.


                                         _________________________

                                Appeal from the United States District Court
                                   for the Western District of Louisiana
                                            (m 00-CV-2165)
                                      _________________________
                                             August 28, 2002



Before HIGGINBOTHAM, SMITH,                                ment in this action claiming race discrimina-
  and CLEMENT, Circuit Judges.                             tion. His brief is almost unintelligible, but he
                                                           claims he was treated differently from white
PER CURIAM:*                                               employees when he was fired by the United
                                                           States Postal Service after striking another em-
   Sylvester Blaze appeals a summary judg-                 ployee. We affirm, essentially for the reasons
                                                           given by the district court in its comprehensive
                                                           Memorandum Ruling entered on February 28,
   *                                                       2002.
      Pursuant to 5TH CIR. R. 47.5, the court has deter-
mined that this opinion should not be published and is
not precedent except under the limited circumstances           The judgment is AFFIRMED.
set forth in 5TH CIR. R. 47.5.4.